               Case 2:19-cv-01343-CRE Document 1 Filed 10/18/19 Page 1 of 15



                               UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF PENNSYLVANIA
                                   PITTSBURGH DIVISION

 DONALD ROSE, Individually and For Others              Case No. _________________
 Similarly Situated,
                                                       JURY TRIAL DEMANDED
      Plaintiff,
                                                       COLLECTIVE ACTION PURSUANT
 v.                                                    TO 29 U.S.C. § 216(b)

 EQT CORPORATION,

      Defendant.


                                 COLLECTIVE ACTION COMPLAINT

                                                  SUMMARY

          1.       Donald Rose (Rose) brings this lawsuit to recover unpaid overtime wages and other

damages from Defendant EQT Corporation (EQT) under the Fair Labor Standards Act (FLSA). See 29

U.S.C. § 201 et seq.

          2.       Rose worked for EQT as an Environmental Inspector.

          3.       Rose and the Putative Class Members (as defined below) regularly worked more than 40

hours a week.

          4.       But these workers never received overtime for hours worked in excess of 40 hours in a

single workweek.

          5.       Instead of receiving overtime as required by the FLSA, EQT classified Rose and the

Putative Class Members as independent contractors, and these workers received a flat amount for each

day worked (a “day rate”) without overtime compensation.

          6.       Rose or the Putative Class Members never received a guaranteed salary.

          7.       This collective action seeks to recover the unpaid overtime wages and other damages owed

to these workers.
              Case 2:19-cv-01343-CRE Document 1 Filed 10/18/19 Page 2 of 15




                                       JURISDICTION & VENUE

        8.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

        9.      Venue is proper under 28 U.S.C. § 1391(b)(1) as EQT maintains its headquarters in this

District and Division.

        10.     Specifically, EQT maintains its headquarters in Pittsburgh, Pennsylvania, and EQT

conducts substantial business operations in and around Pittsburgh, Pennsylvania.

                                                PARTIES

        11.     Rose worked for EQT as an Environmental Inspector from approximately January 2018

until May 2018.

        12.     Throughout his employment with EQT, Rose was paid a day rate with no overtime

compensation and was classified as an independent contractor by EQT.

        13.     In fact, Rose’s relationship with EQT was an employer/employee relationship.

        14.     Rose’s written consent is attached as Exhibit A.

        15.     Rose brings this action on behalf of himself and all other similarly situated workers who

were classified as independent contractors and paid by EQT’s day rate system.

        16.     Each of these workers received a flat amount for each day worked and did not receive

overtime for hours worked in excess of 40 in a workweek in accordance with the FLSA.

        17.     The collective of similarly situated employees or putative class members sought to be

certified is defined as follows:

                All inspectors employed by, or working on behalf of EQT, who were
                paid a day rate with no overtime at any time during the past 3 years
                (Putative Class Members).




                                                   -2-
             Case 2:19-cv-01343-CRE Document 1 Filed 10/18/19 Page 3 of 15



       18.     The Putative Class Members are easily ascertainable from EQT’s business and personnel

records.

       19.     Defendant EQT is a corporation that maintains its headquarters in Pittsburgh,

Pennsylvania and may be served with process by serving its registered agent: CT Corporation System,

600 North 2nd Street, Suite 401, Harrisburg, Pennsylvania 17101.

       20.     EQT recently purchased Rice Energy, and this collective action lawsuit covers all Putative

Class Members working for EQT and Rice Energy.

                                   COVERAGE UNDER THE FLSA

       21.     At all relevant times, EQT has been an employer within the meaning of the Section 3(d)

of the FLSA. 29 U.S.C. § 203(d).

       22.     At all relevant times, EQT has been an enterprise within the meaning of Section 3(r) of

the FLSA. 29 U.S.C. § 203(r).

       23.     At all relevant times, EQT has been an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. §

203(s)(1). EQT has and has had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials – such as tools,

cell phones, and personal protective equipment - that have been moved in or produced for commerce.

       24.     In each of the last 3 years, EQT has had annual gross volume of sales made or business

done of at least $1,000,000.

       25.     At all relevant times, Rose and the Putative Class Members were engaged in commerce or

in the production of goods for commerce.

       26.     EQT treated Rose and the Putative Class Members as employees and uniformly dictated

the pay practices applied to Rose and the Putative Class Members.




                                                  -3-
                Case 2:19-cv-01343-CRE Document 1 Filed 10/18/19 Page 4 of 15



          27.     EQT’s misclassification of Rose and the Putative Class Members as independent

contractors does not alter their status as employees for purposes of the FLSA.

          28.     EQT’s uniform day rate scheme, depriving its employees of overtime compensation for

weeks in which these workers work over 40 hours is, in of itself, a violation of the FLSA. 29 U.S.C. §

207(a) & (e).

                                          FACTUAL ALLEGATIONS

          29.     EQT is “the largest producer of natural gas in the United States … with emphasis in the

Appalachian Basin and operations in Pennsylvania, West Virginia, and Ohio[.]”1

          30.     To complete its business objectives, EQT hires personnel, such as Rose, to perform

inspection services.

          31.     EQT considers Rose and the Putative Class Members to be contractors.

          32.     But EQT does not hire these workers on a project-by-project basis.

          33.     Rather, EQT hires and treats these workers just like regular, even if sometimes short term,

employees.

          34.     Many of these individuals worked for EQT on a day rate basis (without overtime pay).

          35.     These workers make up the proposed Putative Class.

          36.     While exact job titles and job duties may differ, these employees are subjected to the same

or similar illegal pay practices for similar work.

          37.     For example, Rose worked for EQT as an Environmental Inspector from approximately

January 2018 until May 2018 in and around Clarksburg, West Virginia.

          38.     As an Environmental Inspector, Rose’s primary job duties included inspecting the

environmental footprint or effects of oil and case pipelines and facilities.




1
    https://www.eqt.com/about/corporate-profile (last visited October 18, 2019).
                                                     -4-
              Case 2:19-cv-01343-CRE Document 1 Filed 10/18/19 Page 5 of 15



        39.     Rose did not have any supervisory duties.

        40.     Rose did not hire for fire employees.

        41.     Rose did not exercise discretion and judgment as to matters of significant.

        42.     To the contrary, Rose worked with his hands.

        43.     Rose performed manual labor.

        44.     Rose worked in the elements.

        45.     Rose does not work in an office.

        46.     Rose does not manage a business unit.

        47.     Rose was a blue-collar worker.

        48.     Throughout his employment with EQT, he was classified as an independent contractor

and paid on a day rate basis.

        49.     Rose and the Putative Class Members work for EQT under its day rate pay scheme.

        50.     Rose and the Putative Class Members do not receive a salary.

        51.     In Rose and the Putative Class Members did not work, they did not get paid.

        52.     Rose and the Putative Class Members receive a day rate.

        53.     Rose and the Putative Class Members do not receive overtime pay.

        54.     This is despite the fact that Rose and the Putative Class Members often work more than

12 hours a day, for as many as 7 days a week, for weeks at a time.

        55.     Although Rose typically worked 6 or 7 days a week, for 12 or more hours a day, he did not

receive any overtime pay.

        56.     Rose and the Putative Class Members received the day rate regardless of the number of

hours they worked, and even if they worked more than 40 hours in a workweek.

        57.     Without the job performed by Rose and the Putative Class Members, EQT would not be

able to complete its business objectives.

                                                   -5-
                Case 2:19-cv-01343-CRE Document 1 Filed 10/18/19 Page 6 of 15



          58.     Rose and the Putative Class Members relied on EQT for work and compensation.

          59.     Rose and the Putative Class Members worked in accordance with the schedule set by EQT

and/or its clients.

          60.     Rose and the Putative Class Members cannot subcontract out the work they are assigned

by EQT.

          61.     Rose and the Putative Class Members must follow EQT and/or its clients’ policies and

procedures.

          62.     Rose and the Putative Class Members’ work must adhere to the quality standards put in

place by EQT and/or its clients.

          63.     Rose and the Putative Class Members did not substantially invest in the tools required to

complete the overall job to which they were assigned.

          64.     Rose and the Putative Class Members did not possess any specialized or unique skill set.

          65.     Rose and the Putative Class Members did not market their services while employed by

EQT.

          66.     Rose and the Putative Class Members worked exclusively for EQT during the relevant

period.

          67.     Rose and the Putative Class Members did not incur operating expenses like rent, payroll,

marketing, and/or insurance.

          68.     EQT and/or its clients set Rose and the Putative Class Members’ work schedule, which

prohibited them from working other jobs for other companies while working on jobs for EQT.

          69.     At all relevant times, EQT and/or its clients maintained control, oversight, and direction

of Rose and the Putative Class Members, including, but not limited to, hiring, firing, disciplining,

timekeeping, payroll, and other employment practices.

          70.     Rose’s work schedule is typical of the Putative Class Members.

                                                     -6-
                Case 2:19-cv-01343-CRE Document 1 Filed 10/18/19 Page 7 of 15



          71.     EQT controls Rose and the Putative Class Members’ pay.

          72.     Likewise, EQT and/or its clients control Rose and the Putative Class Members’ work.

          73.     Rose and the Putative Class Members’ work must adhere to the quality standards put in

place by EQT and/or its clients.

          74.     Rose and the Putative Class Members are not required to possess any unique or specialized

skillset (other than that maintained by all other workers in their respective positions) to perform their job

duties.

          75.     EQT knows Rose and the Putative Class Members work for 12 or more hours a day, for

as many as 7 days a week.

          76.     EQT’s records reflect the fact that Rose and the Putative Class Members regularly work

far in excess of 40 hours in certain workweeks.

          77.     Rose and the Putative Class Members do not receive overtime for hours worked in excess

of 40 in any of those weeks.

          78.     Instead, Rose and the Putative Class Members are paid on a day rate basis.

          79.     EQT and/or its clients set these workers’ schedules and compensation; supervises them;

requires them to adhere to strict guidelines, directive, and its (or its clients’) policies and procedures.

          80.     The work Rose and the Putative Class Members perform is an essential part of EQT’s

core businesses.

          81.     EQT does not require any substantial investment by Rose or the Putative Class Members

to perform the work required of them.

          82.     EQT controls Rose and the Putative Class Members’ opportunities for profit and loss by

dictating the days and hours they work and the rates they are paid.

          83.     While working for EQT, EQT controlled all the significant or meaningful aspects of the

job duties Rose and the Putative Class Members perform.

                                                      -7-
              Case 2:19-cv-01343-CRE Document 1 Filed 10/18/19 Page 8 of 15



        84.     EQT exercises control over the hours and locations Rose and the Putative Class Members

work, the tools and equipment they use, and the rates of pay they receive.

        85.     Even though Rose and the Putative Class Members work away from EQT’s offices

without the constant presence of EQT supervisors, EQT still controls significant aspects of their job

activities by enforcing mandatory compliance with its (or its clients’) policies and procedures.

        86.     No real investment is required of Rose or the Putative Class Members to perform their

jobs.

        87.     More often than not, Rose and the Putative Class Members utilize equipment and/or

facilities EQT provides to perform their job duties.

        88.     Rose and the Putative Class Members do not provide the significant equipment they work

with on a daily basis, such as office space, computers, and communication devices.

        89.     EQT (and/or its clients) make these large capital investments in buildings, machines,

equipment, tools, and supplied the business in which Rose and the Putative Class Members work.

        90.     Rose and the Putative Class Members do not incur operating expenses like rent, payroll,

marketing, and insurance.

        91.     Rose and the Putative Class Members are economically dependent on EQT.

        92.     EQT set Rose and the Putative Class Members’ rates of pay, their work schedules, and

effectively prevents them (or outright prohibits them) from working other jobs for other companies while

they are working on jobs for EQT.

        93.     Very little skill, training, or initiative is required of Rose and the Putative Class Members

to perform their job duties.

        94.     Indeed, the daily and weekly activities of Rose and the Putative Class Members are routine

and largely governed by standardized plans, procedures, and checklists created by EQT.




                                                    -8-
               Case 2:19-cv-01343-CRE Document 1 Filed 10/18/19 Page 9 of 15



         95.        Virtually every job function is predetermined by EQT (or its clients), including the tools

and equipment used at the job site, the data to compile, the schedule of work, and related work duties.

         96.        EQT prohibits Rose and the Putative Class Members from varying their job duties outside

of the predetermined parameters and requires Rose and the Putative Class Members to follow EQT’s (or

its clients’) policies, procedures, and directives.

         97.        Rose and the Putative Class Members perform routine job duties largely dictated by EQT

(or its clients).

         98.        All of the Putative Class Members perform similar job duties and are subjected to the same

or similar policies and procedures which dictate the day-to-day activities they perform.

         99.        All of the Putative Class Members work similar hours and are denied overtime as a result

of the same illegal pay practice.

         100.       All of the Putative Class Members work in excess of 40 hours each week and often work

84 hours in a workweek.

         101.       EQT uniformly denies Rose and the Putative Class Members overtime for the hours they

work in excess of 40 hours in a single workweek.

         102.       Rose and the Putative Class Members are not employed on a salary basis.

         103.       Rose and the Putative Class Members do not, and have never, received guaranteed weekly

compensation irrespective of the day worked (i.e., the only compensation they receive is the day rate they

are assigned for all hours worked in a single day or week).

         104.       EQT’s day rate policy violates the FLSA because it deprives Rose and the Putative Class

Members of overtime for the hours they work in excess of 40 hours in a single workweek.

         105.       EQT knew Rose and the Putative Class Members worked more than 40 hours in a week.

         106.       EQT knew, or showed reckless disregard for whether, the Putative Class Members were

not exempt from the FLSA’s overtime provisions.

                                                       -9-
           Case 2:19-cv-01343-CRE Document 1 Filed 10/18/19 Page 10 of 15



       107.    Nonetheless, Rose and the Putative Class Members were not paid overtime.

       108.    EQT knew, or showed reckless disregard for whether, the conduct described in this

Complaint violated the FLSA.

                                  COLLECTIVE ACTION ALLEGATIONS

       109.    Rose brings this claim as a collective action under the FLSA.

       110.    The Putative Class Members were victimized by EQT’s pattern, practice, and/or policy

which is in willful violation of the FLSA.

       111.    Other Putative Class Members worked with Rose and indicated they were paid in the same

manner (a day rate with no overtime) and performed similar work.

       112.    Based on his experiences with EQT, Rose is aware that EQT’s illegal practices were

imposed on the Putative Class Members.

       113.    The Putative Class Members are similarly situated in all relevant respects.

       114.    The Putative Class Members are blue-collar workers.

       115.    Even if their precise job duties might vary somewhat, these differences do not matter for

the purposes of determining their entitlement to overtime.

       116.    The illegal day rate policy that EQT imposes on Rose is likewise imposed on all Putative

Class Members.

       117.    Numerous individuals are victimized by this pattern, practice, and policy which is in willful

violation of the FLSA.

       118.    The Putative Class Members are similarly denied overtime when they work more than 40

hours per week.

       119.    The overtime owed to Rose and the Putative Class Members will be calculated using the

same records and using the same formula.

       120.    Rose’s experiences are therefore typical of the experiences of the Putative Class Members.

                                                  - 10 -
           Case 2:19-cv-01343-CRE Document 1 Filed 10/18/19 Page 11 of 15



        121.    The specific job titles or precise job locations of the various members of the Putative Class

do not prevent collective treatment.

        122.    Rose has no interests contrary to, or in conflict with, the Putative Class Members that

would prevent class or collective treatment.

        123.    Like each Putative Class Member, Rose has an interest in obtaining the unpaid overtime

wages owed under state and/or federal law.

        124.    A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        125.    Absent a collective action, many Putative Class Members will not obtain redress of their

injuries and EQT will reap the unjust benefits of violating the FLSA.

        126.    Further, even if some of the Putative Class Members could afford individual litigation

against EQT, it would be unduly burdensome to the judicial system.

        127.    Concentrating the litigation in one forum will promote judicial economy and parity among

the claims of the Putative Class Members, as well as provide judicial consistency.

        128.    The questions of law and fact that are common to each Putative Class Member

predominate over any questions affecting solely the individual members.

        129.    Among the common questions of law and fact are:

                a. Whether EQT employed the Putative Class Members within the meaning of the FLSA;

                b. Whether EQT’s decision to pay a day rate with no overtime compensation to these

                    workers was made in good faith;

                c. Whether EQT’s violation of the FLSA was willful; and

                d. Whether EQT’s illegal pay practice applied to the Putative Class Members.

        130.    Rose and the Putative Class Members sustained damages arising out of EQT’s illegal and

uniform employment policy.

                                                   - 11 -
            Case 2:19-cv-01343-CRE Document 1 Filed 10/18/19 Page 12 of 15



        131.    Rose knows of no difficulty that will be encountered in the management of this litigation

that would preclude its ability to go forward as a collective action.

        132.    Even if the issue of damages were somewhat individual in character, the damages can be

calculated by reference to EQT’s records, and there is no detraction from the common nucleus of liability

facts. Therefore, this issue does not preclude collective treatment.

        133.    EQT is liable under the FLSA for failing to pay overtime to Rose and the Putative Class

Members.

        134.    Consistent with EQT’s illegal day rate policy, Rose and the Putative Class Members were

not paid the proper premium overtime compensation when they worked more than 40 hours in a

workweek.

        135.    As part of their regular business practices, EQT intentionally, willfully, and repeatedly

engaged in a pattern, practice, and/or policy of violating the FLSA with respect to Rose and the Putative

Class Members.

        136.    EQT’s illegal day rate policy deprived Rose and the Putative Class Members of the

premium overtime wages they are owed under federal law.

        137.    EQT is aware, or should have been aware, that the FLSA required it to pay Rose and the

Putative Class Members overtime premiums for all hours worked in excess of 40 hours per workweek.

        138.    There are many similarly situated Putative Class Members who have been denied overtime

pay in violation of the FLSA who would benefit from the issuance of a court-supervised notice of this

lawsuit and the opportunity to join it.

        139.    This notice should be sent to the Putative Class Members pursuant to 29 U.S.C. § 216(b).

        140.    Those similarly situated employees are known to EQT, are readily identifiable, and can be

located through EQT’s records.




                                                    - 12 -
          Case 2:19-cv-01343-CRE Document 1 Filed 10/18/19 Page 13 of 15



                                         CAUSE OF ACTION
                                      VIOLATION OF THE FLSA

       141.    Rose realleges and incorporates by reference all allegations in preceding paragraphs.

       142.    Rose brings his FLSA claim as a collective action under 29 U.S.C. § 216(b).

       143.    EQT violated, and is violating, the FLSA by failing to pay Rose and the Putative Class

Members overtime.

       144.    EQT misclassified the Plaintiff and Putative Class Members for purposes of the FLSA

overtime requirements.

       145.    EQT cannot meet its burden to demonstrate the Plaintiff and Putative Class Members are

exempt from overtime under the administrative exemption.

       146.    EQT cannot meet its burden to demonstrate the Plaintiff and Putative Class Members are

exempt from overtime under the executive exemption.

       147.    EQT cannot meet its burden to demonstrate the Plaintiff and Putative Class Members are

exempt from overtime under the professional exemption.

       148.    EQT cannot meet its burden to demonstrate the Plaintiff and Putative Class Members are

exempt from overtime under the highly compensated exemption.

       149.    EQT misclassified the Plaintiff and Putative Class Members as contractors.

       150.    EQT failed to guarantee the Plaintiff and Putative Class Members a salary.

       151.    EQT failed to guarantee the Plaintiff and Putative Class Members a salary.

       152.    EQT failed to pay the Plaintiff and Putative Class Members overtime.

       153.    EQT paid the Plaintiff and Putative Class Members a day rate.

       154.    EQT knowingly, willfully, or in reckless disregard carried out this illegal pattern or practice

of failing to pay the Putative Class Members overtime compensation.

       155.    EQT’s failure to pay overtime compensation to these employees was neither reasonable,

nor was the decision not to pay overtime made in good faith.
                                                   - 13 -
            Case 2:19-cv-01343-CRE Document 1 Filed 10/18/19 Page 14 of 15



         156.   Accordingly, Rose and the Putative Class Members are entitled to overtime wages under

the FLSA in an amount equal to 1.5 times their rate of pay, plus liquidated damages, attorney’s fees and

costs.

                                                JURY DEMAND

         157.   Rose demands a trial by jury.

                                                  PRAYER

         WHEREFORE, Rose, individually, and on behalf of the Putative Class Members respectfully

requests that this Court grant the following relief:

                a. An order designating this lawsuit as a collective action and authorizing notice pursuant

                    to 29 U.S.C. § 216(b) to the Putative Class Members to permit them to join this action

                    by filing a written notice of consent;

                b. A judgment against EQT awarding Rose and the Putative Members all their unpaid

                    overtime compensation and an additional, equal amount, as liquidated damages;

                c. Issuance of a declaratory judgment that the practices complained of in this Complaint

                    are unlawful under the FLSA;

                d. An order awarding attorneys’ fees, costs, and expenses;

                e. Pre- and post-judgment interest at the highest applicable rates; and

                f. Such other and further relief as may be necessary and appropriate.




                                                       - 14 -
Case 2:19-cv-01343-CRE Document 1 Filed 10/18/19 Page 15 of 15



                          Respectfully submitted,

                          By: /s/ Michael A. Josephson
                              Michael A. Josephson
                              PA Bar No. 308410
                              Andrew W. Dunlap
                              TX Bar No. 24078444
                              Taylor A. Jones
                              TX Bar No. 24107823
                              (pro hac vice application forthcoming)
                              JOSEPHSON DUNLAP
                              11 Greenway Plaza, Suite 3050
                              Houston, Texas 77046
                              713-352-1100 – Telephone
                              713-352-3300 – Facsimile
                              mjosephson@mybackwages.com
                              adunlap@mybackwages.com
                              tjones@mybackwages.com

                              AND

                              Richard J. (Rex) Burch
                              TX Bar No. 24001807
                              BRUCKNER BURCH PLLC
                              8 Greenway Plaza, Suite 1500
                              Houston, Texas 77046
                              713-877-8788 – Telephone
                              713-877-8065 – Facsimile
                              rburch@brucknerburch.com

                              AND

                              Joshua P. Geist
                              PA ID No. 85745
                              GOODRICH & GEIST PC
                              3634 California Ave.
                              Pittsburgh, Pennsylvania 15212
                              412-766-1455 – Telephone
                              412-766-0300 – Facsimile
                              josh@goodrichandgeist.com

                          ATTORNEYS IN CHARGE FOR PLAINTIFF




                             - 15 -
